Case 1:20-cv-00020-HCN-CMR Document 20 Filed 05/06/20 PageID.47 Page 1 of 9




BRADLEY A. SCHMIDT (Bar No. 16155)
HARWARD & ASSOCIATES
6605 S. Redwood Road; Ste. 101
Salt Lake City, Utah 84123
Telephone: (801) 506–3800
Facsimile: (801) 795–7440
Email: bschmidt@harwardlaw.com

Attorney for Plaintiff Break Merino


                         IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH – NORTHERN DIVISION


BREAK MERINO, an individual,                                AMENDED COMPLAINT

       Plaintiff,                                      Case No.: 1:20–cv–00020–HCN–CMR

v.                                                          Hon. Howard C. Nielson, Jr.

SALT LAKE CITY, a municipality,                         Magistrate Judge Cecilia M. Romero

       Defendant.


       Plaintiff Break Merino (“Plaintiff” or “Mr. Merino”), by and through counsel, and pursuant

to Federal Rule of Civil Procedure 15(a)(1)(B), hereby submits this Amended Complaint,

complaining against Defendant Salt Lake City (“Defendant” or “City”), alleging as follows:

                                       INTRODUCTION

       1.      This is a proceeding to redress disability discrimination and retaliation in violation

of the Americans with Disabilities Act 42 U.S.C. §12101, et seq., as amended (the “ADA”).

                                            PARTIES

       2.      Mr. Merino is an individual who at all times relevant herein, was and is a resident

of Davis County, Utah.
Case 1:20-cv-00020-HCN-CMR Document 20 Filed 05/06/20 PageID.48 Page 2 of 9




       3.      Defendant is a Utah Municipality under the laws of the State of Utah and exists in

Salt Lake County, Utah.

       4.      Defendant employs more than fifteen (15) employees and is an employer within the

meaning of the ADA.

                                 JURISDICTION AND VENUE

       5.      Subject matter jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331, in

that this action arises under federal law, specifically, the ADA.

       6.      The unlawful employment discrimination giving rise to Plaintiff’s claims were

committed within the jurisdiction of this Court. Therefore, venue is proper under 42 U.S.C. §

2000e-5(f) and 28 U.S.C. § 1391.

       7.      Mr. Merino has fulfilled all conditions precedent under the ADA prior to instituting

this lawsuit and has fulfilled all obligations to exhaust his administrative remedies.

       8.      Mr. Merino filed a timely charge of disability discrimination with the United States

Equal Employment Opportunity Commission (“EEOC”) and the Utah Labor Commission.

       9.      The EEOC issued Mr. Merino a Notice of Right to Sue on November 22, 2019.

                                              FACTS

       10.     Plaintiff was employed by Defendant as a Police Officer with the Salt Lake City

Police Department (“Department”) on or about December 28, 2000.

       11.     After about two years, Plaintiff was promoted to work with the SWAT team.

       12.     Plaintiff was also selected to attend sniper school and did so.

       13.     Following sniper school, Plaintiff was asked to join the Department’s Gang

Suppression Unit, which Plaintiff worked in for two years until Plaintiff was promoted to the



                                                 2
Case 1:20-cv-00020-HCN-CMR Document 20 Filed 05/06/20 PageID.49 Page 3 of 9




position of Gang Investigator.

       14.      As a Gang Investigator, Plaintiff participated in a large-scale criminal RICO

investigation and prosecution.

       15.      Plaintiff has also worked in the Department’s Training Unit and in the

Department’s Intelligence Unit.

       16.      On or about February 26, 2016, Plaintiff began to experience blurred vision in his

left eye. In addition to the blurred vision, Plaintiff began to experience a sensation of pressure in

the same eye.

       17.      Shortly thereafter, Plaintiff was diagnosed with Central Serous Retinophathy

(CSR), which is related to PTSD that occurred as a result of Plaintiff’s work for Defendant.

       18.      On or about March 14, 2016, Plaintiff requested temporary leave from the

Department to allow him to obtain treatment for the PTSD. Plaintiff was subsequently placed on

leave under the Family & Medical Leave Act (“FMLA”).

       19.      In an effort to return to work, Plaintiff was able to obtain a temporary modified

schedule from the Department, which allowed Plaintiff to telecommute from home.

       20.      The modified schedule was approved on April 16, 2016 and ran from April 17,

2016, until June 18, 2016.

       21.      Pursuant to the schedule modification, Plaintiff was permitted to telecommute from

home Monday through Thursday, making himself available by telephone between the hours of

8:00 am and 6:00 pm.

       22.      Unfortunately, and without explanation, the Department did not extend the

modified schedule, despite its expressed ability to do so.



                                                 3
Case 1:20-cv-00020-HCN-CMR Document 20 Filed 05/06/20 PageID.50 Page 4 of 9




       23.     On or about December 12, 2016, Plaintiff was sent a Memorandum from the

Department, addressed from the Deputy Chief of Police, Dave Askerlund, indicating the

Department’s intent to terminate Plaintiff’s employment pursuant to Salt Lake City policy.

       24.     On December 19, 2016, Plaintiff met with Deputy Chief Askerlund to discuss

Plaintiff’s employment situation.

       25.     In response to that meeting, Plaintiff was provided a second Memorandum dated

January 13, 2017, wherein Deputy Chief Askerlund granted Plaintiff “a [D]epartment approved

leave of absence through March 9th, 2017.”

       26.     The Department subsequently extended the leave of absence until June 12, 2017.

       27.     On June 7, 2017, Plaintiff sent an email to Deputy Chief Askerlund requesting an

extension of the Department’s approved leave.

       28.     As part of the June 7, 2017 email, Plaintiff stated that two City employees had

outlined several options available to Plaintiff.

       29.     Among the options outlined by the City employees was the option “through the

ADA . . . to negotiate a form of light duty, which [could] include a telecommute . . . .”

       30.     In so doing, Plaintiff requested a reasonable accommodation under the Americans

with Disabilities Act (“ADA”).

       31.     On June 8, 2017, Assistant Chief Tim Doubt sent an email to Plaintiff at the request

of Chief Mike Brown.

       32.     The June 8, 2017 email from Assistant Chief Time Doubt stated that it was an

informal answer.

       33.     The June 8, 2017 email also stated that Plaintiff’s request for an extension of



                                                   4
Case 1:20-cv-00020-HCN-CMR Document 20 Filed 05/06/20 PageID.51 Page 5 of 9




approved leave was granted through July 12, 2017.

       34.     The June 8, 2017 email further stated that a telecommute option was not a viable

option for the Department at that time and that the Department didn’t anticipate that it would be

able to accommodate any officers with that option in the future.

       35.     Ultimately, the June 8, 2017 email did not deny Plaintiff an accommodation, but

instead asked Plaintiff to continue to work with the Department to find an accommodation for

Plaintiff’s acknowledged disability.

       36.     Plaintiff subsequently learned that the Department granted the telecommute

accommodation to other officers after the June 8, 2017 email.

       37.     Because the Department had granted the telecommute accommodation to other

officers, Plaintiff continued to seek an accommodation that included a telecommute component.

       38.     Plaintiff’s request for an accommodation was denied when Plaintiff’s employment

with the Department was terminated on July 16, 2017.

                              FIRST CAUSE OF ACTION
                (Americans with Disabilities Act – Disability Discrimination)

       39.     Plaintiff realleges and incorporates by reference all preceding numbered

paragraphs.

       40.     Defendant employs more than fifteen (15) employees and is therefore an

“employer” as that term is defined in 42 U.S.C. § 12111(5)(A).

       41.     Plaintiff is a disabled person as defined by the ADA.

       42.     Defendant also regarded Plaintiff as having an impairment that is neither transitory

nor minor.

       43.     Plaintiff was able to perform the essential functions of his job with an


                                                5
Case 1:20-cv-00020-HCN-CMR Document 20 Filed 05/06/20 PageID.52 Page 6 of 9




accommodation.

        44.     For reasons including but not limited to those described in this Amended Complaint,

Defendant has discriminated against Plaintiff because of his disability in violation of the

Americans with Disabilities Act, 42 U.S.C. § 12111 et seq, and its implementing regulations.

        45.     Plaintiff was treated differently in the workplace than other co-employees without

disabilities who were similarly situated and any reasons for such differing treatment or for allowing

such differing treatment to occur are pretextual. The real reasons for such differing treatment had

to do, in part or in whole, with Plaintiff's disability.

        46.     Defendant was aware, or should have been aware, of the actions and inactions

described above, because such were obvious and pervasive and because, at various times

throughout Plaintiff’s employment. Plaintiff complained of them to Defendant on multiple

occasions. Despite such awareness, Defendant failed to investigate Plaintiff's complaints and

failed to respond in a way reasonably calculated to stop the discrimination.

        47.     Plaintiff has been damaged and continues to be damaged by Defendant’s

discriminatory treatment and termination of Plaintiff.

        48.     In violating the Americans with Disabilities Act, Defendant acted intentionally and

with malice and/or reckless, callous, and/or deliberate indifference to Plaintiff’s federally protected

rights. Plaintiff is therefore entitled to compensatory and punitive damages pursuant to 42 U.S.C.

§ 12117.

                                SECOND CAUSE OF ACTION
                          (Americans with Disabilities Act – Retaliation)

        49.     Plaintiff realleges and incorporates by reference all preceding numbered

paragraphs.


                                                    6
Case 1:20-cv-00020-HCN-CMR Document 20 Filed 05/06/20 PageID.53 Page 7 of 9




        50.    Plaintiff’s requests for accommodations constitute protected activities under the

Americans with Disabilities Act.

        51.    After Plaintiff requested accommodations, and was denied reasonable

accommodations, Defendant unlawfully retaliated against Plaintiff by terminating his

employment.

        52.    Plaintiff has been damaged and continues to be damaged by Defendant’s unlawful

retaliation.

        53.    In violating the Americans with Disabilities Act, Defendant acted intentionally and

with malice and/or reckless, callous, and/or deliberate indifference to Plaintiff’s federally protected

rights. Plaintiff is therefore entitled to compensatory and punitive damages pursuant to 42 U.S.C.

§ 12117.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

        1.     For back wages and an award of anticipated front pay;

        2.     For costs advanced related to damages in an amount to be determined at trial;

        3.     For damages under the Americans with Disabilities Act related to emotional

distress and other general damages in an amount to be determined at trial;

        4.     For Plaintiff's attorney's fees pursuant to 42 U.S.C. § 12205:

        5.     For punitive damages in an amount to be determined at trial; and

        6.     For interest on the forgoing, costs of court, and such other relief as the court deems

just and equitable.




                                                  7
Case 1:20-cv-00020-HCN-CMR Document 20 Filed 05/06/20 PageID.54 Page 8 of 9




                          RELIANCE ON PRIOR JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby provides notice of

Plaintiff’s reliance upon Plaintiff’s previous jury demand.

       DATED this 6th day of May, 2020

                                             HARWARD & ASSOCIATES


                                               /s/ Bradley A. Schmidt
                                               BRADLEY A. SCHMIDT
                                               Attorney for Plaintiff Break Merino




                                                 8
Case 1:20-cv-00020-HCN-CMR Document 20 Filed 05/06/20 PageID.55 Page 9 of 9




                               CERTIFICATE OF SERVICE

      I hereby certify that on this 6th day of May, 2020, a true and correct copy of the foregoing

AMENDED COMPLAINT was served on the following by the means indicated below:

Jonathan G. Pappasideris                               USPS Mail (First Class)
David F. Mull                                          USPS Mail (Certified Restricted Delivery)
SALT LAKE CITY ATTORNEY’S OFFICE                       Electronic Mail
451 South State Street; Ste. 505A                      Electronic Filing
Salt Lake City, Utah 84114                             Facsimile
jonathan.pappasideris@slcgov.com                       Hand Delivery
david.mull@slcgov.com



                                                    /s/ Bradley A. Schmidt
                                                   BRADLEY A. SCHMIDT




                                               9
